Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143256                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
  Estate of JEANETTE BROOKSHIRE, by                                                                   Diane M. Hathaway
  its Personal Representative, RANDALL                                                                    Mary Beth Kelly
  D. BROOKSHIRE,                                                                                          Brian K. Zahra,
                                                                                                                     Justices
                Plaintiff-Appellee,
  v                                                                SC: 143256
                                                                   COA: 291186
                                                                   Washtenaw CC: 03-000731-NH
  NANCYLEE STIER, M.D. and ANN ARBOR
  INPATIENT PHYSICIANS, P.L.L.C.,
            Defendants-Appellants,
  and
  BHARTIBEN PATEL, M.D., PATEL
  INTERNAL MEDICINE ASSOCIATES, P.C.,
  KELLY MANDAGERE, M.D., ANN ARBOR
  ENDOCRINOLOGY AND DIABETES
  ASSOCIATES, P.C., ROBERT URBANIC,
  M.D., and TRINITY HEALTH-MICHIGAN,
  d/b/a ST. JOSEPH MERCY HOSPITAL,
  f/k/a MERCY HEALTH SERVICES,
               Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 24, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
           d0919                                                              Clerk